DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 10/25/2022 has been entered and made of record. This application contains 19 pending claims. 
Claims 1 and 20-22 have been amended.
Claims 6-8 and 19 have been cancelled.
Claim 23 is newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that YAMAMOTO does not teach the amended limitation(s). However, Won (KR 20150068148, See Office Action mailed on 2/18/22) teaches the limitation(s) (see action below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (US 20200169143, hereinafter YAMAMOTO), and further in view of Won (KR 20150068148, hereinafter Won).

Regarding to claim 1, YAMAMOTO discloses a rotary angle detecting device (abstract and fig. 1), comprising: 
a fixed portion (fig. 1[1] as a fixed portion, included 12 and 13); 
a rotary module (fig. 1 shows a rotary module included 4 and 11), comprising a rotary shaft (fig. 1[4]), wherein the rotary shaft is pivotally connected to the fixed portion (4 connect to fixed portion 1 via bearing 2), and the rotary module can rotate around a main axis relative to the fixed portion (shaft rotate with respect to 1); 
a sensing module (fig. 1[14]), configured to detect the motion state of the rotary shaft relative to the fixed portion (paragraph 0028 discloses rotational angle detecting apparatus 14 generates a signal that correspond to the rotational angle of the rotating shaft 4), wherein the sensing module comprises: 
a magnetic force sensor (fig. 1[13]); and 
a magnetic member (fig. 1 show 11 and fig. 4 shows 11 include magnetic member 17), corresponding to the magnetic force sensor (fig. 1[13]), wherein the magnetic member (fig. 1[17]) can rotate relative to the magnetic force sensor (fig. 1[13]); and 
a permeability member (figs. 1-3[16], paragraph 33 discloses 16 constituted by a non-magnetic body. A resin, aluminum, or brass, for example, can be used as a material for the case 16), disposed between the sensing module (fig. 1[14]) and the rotary module (fig. 1[4 and 11]), wherein the rotary module comprises a surface and a depression portion (fig. 1 and paragraph 24 discloses 11 disposes inside recess [4d]) formed on the surface (fig. 1 shows the 4d formed on surface of shaft 4), at least a portion of the magnetic member (fig. 1 or 4 show magnetitic member [11] or [17]) is disposed in the depression portion (fig. 1[4d]), and the permeability  member (fig. 4[16]) is disposed between the magnetic member (fig. 4[17]) and the rotary shaft (fig. 1[4]).
However, YAMAMOTO does not show the magnetic member protrudes from the surface.
Fig. 1 of Won discloses a rotary module. Fig. 1-4 show the position of the magnetic member related to the surface where the magnetic member 820 protrude from the surface of 810 (fig. 1), magnetic member flush with the surface (figs. 2-3) and magnetic member cave-in from the surface (figs. 4-5).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Won to YAMAMOTO as a matter of design choice.


Regarding to claim 2, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary module further comprises a bearing member (fig. 1[2] of YAMAMOTO) disposed on the fixed portion (fig. 1[1] of YAMAMOTO), and the shaft axis is pivotally connected to the fixed portion via the bearing member (fig. 1[2] of YAMAMOTO).

Regarding to claim 4, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 2, wherein the permeability member [16] is disposed between the bearing member [2] and the magnetic force sensor [13].

Regarding to claim 5, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member (fig. 1 shows 11 included magnetic member [17] as shown in fig. 4) is disposed between the magnetic force sensor [13] and the permeability member [16].

Regarding to claim 9, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises an additional permeability member (fig. 4[16]) surrounding the magnetic member (fig. 1[17]).

Regarding to claim 10, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic field lines inside the magnetic member are perpendicular to the main axis.
Fig. 1 and 3 shows the location of magnet 17 with respect to the shaft and the sensor which is the same as disclosed in the instant application, thus it would generate magnetic field lines inside the magnetic member are perpendicular to the main axis.

Regarding to claim 22, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the permeability member is enabled to be magnetized to prevent the rotary module from being magnetized (the instant application recites “permeability member 800, surrounding the magnetic member 610. Therefore, the reducing of the detecting accuracy due to the magnetic force of the lateral side of the magnetic member 610 can be further prevented”. Since YAMAMOTO discloses 16 is non-magnetic body. A resin, aluminum, or brass surround the shaft, thus 16 prevents the rotary module from being magnetized).

Regarding to claim 23, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary module comprises a magnetic member base (Won show the holder 810 to hold magnet 820) connected to the rotary shaft (shaft 400), the depression portion is formed on the magnetic member base, and a glue recess is formed on a bottom of the depression portion (Won show the magnet 820 placed inside the recess of holder and Won discloses magnet 820 is accommodated and an adhesive agent).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Won as applied to claim 1 above, and further in view of OHNISHI.

Regarding to claim 11, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member (fig. 4[17]).
However, YAMAMOTO in view of Won does not disclose the magnetic member is a multipole magnet and the magnetic field lines inside the magnetic member are parallel to the main axis.
OHNISHI discloses a rotary angle detection device with a four- pole magnet 45 arranged such the magnetic field lines inside the magnetic member are parallel to the main axis.
Therefore, at the time before the effective filing date, it would have been obvious to the POSITA to the magnetic member of OHNISHI into the magnetic member YAMAMOTO in view of Won for improvement of the detection accuracy of the magnetic sensor (paragraph 0036 of OHNISHI).



Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Won as applied to claim 1 above, and further in view of KANEKO.

Regarding to claim 12, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises: a circuit assembly (fig. 1[14]).
However, YAMAMOTO in view of Won does not disclose the circuit assembly comprising a plurality of connecting portions; and a plurality of supporting members, corresponding to the connecting portions, and connecting the fixed portion to the circuit assembly, wherein the connection lines between the connecting portions form a close pattern, and the close pattern does not have rotational symmetry relative to the main axis.
KANEKO shows a circuit assembly comprising a plurality of connecting portions (fig. 24[132]); and a plurality of supporting members (fig. 24[153]), corresponding to the connecting portions (fig. 24[132]), and connecting the fixed portion to the circuit assembly (the circuit board 126 attaches to the fixed potion via 135c), wherein the connection lines between the connecting portions form a close pattern, and the close pattern does not have rotational symmetry relative to the main axis (see fig. 24).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate KANEKO to YAMAMOTO in view of Won in order to provide an assembly structure of a sensor having high assembly accuracy.

Regarding to claim 14, YAMAMOTO in view of Won and KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a connecting terminal, and an electrical connecting opening of the connecting terminal faces the main axis (see fig. 24 of KANEKO).

Regarding to claim 15, YAMAMOTO in view of Won and KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member, the magnetic force sensor and the electronic member are disposed on the circuit board, and the circuit board is disposed between the magnetic force sensor and the electronic member, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor (see fig. 3-4, 15 and  24 of KANEKO show the circuit board with electronic member).

Claims 3 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Won as applied to claim 1 and 2 respectively above, and further in view of Fradella.

Regarding to claim 3, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 2, except wherein the bearing member is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a ceramic bearing.
At the time before the effective filing date, it would be obvious to a POSITA to incorporate the ceramic bearing as taught by Fradella in order to reduce magnetic hysteresis and eddy losses (paragraph 0108).

Regarding to claim 20, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, except wherein the rotary shaft is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a non-magnetic (low magnetic permeability) stainless steel shaft 3.
At the time before the effective filing date, it would have been obvious to a POSITA to incorporate the shaft as taught by Fradella in order to accommodate a wider temperature range without compromising the needed slip fits and consistent axial drag forces of the ball bearings relative to shaft 3 (paragraph 0108).

Regarding to claim 21, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 1, except wherein the rotary shaft (4) is made of metal.
However, YAMAMOTO does not disclose the rotary shaft (4) is made of metal.
Fradella discloses an angle detection system with aluminum shaft 3.
At the time before the effective filing date, it would have been obvious to a POSITA to incorporate the shaft as taught by Fradella in order to accommodate a wider temperature range without compromising the needed slip fits and consistent axial drag forces of the ball bearings relative to shaft 3 (paragraph 0108).


Claim 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Won and KANEKO as applied to claim 1 above, and further in view of Kadoike.

Regarding to claim 13, YAMAMOTO in view of Won and KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board (fig. 1[14]).
However, YAMAMOTO in view of Won and KANEKO does not disclose the circuit board has a cutting portion and a plurality of testing circuits, wherein at least one testing circuit is adjacent to the cutting portion.
Fig. 6 of Kadoike shows circuit board 51 with a cutting portion and the testing circuit adjacent to the cutting portion. 
At the time before the effective filing date, it would has been obvious to a POSITA to incorporate the circuit board of Kadoike into YAMAMOTO in view of Won and KANEKO as matter of design choice without any unexpected result.

Regarding to claim 16, YAMAMOTO in view of Won and KANEKO discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member (fig. 7 of KANEKO shows amplifier).
However, YAMAMOTO in view of Won and KANEKO does not disclose the magnetic force sensor and the electronic member are disposed on the same surface of the circuit board, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor, and the electronic member and the magnetic member do not overlap as seen from the axis.
Fig. 4-5 of Kadoike shows a circuit board (53) with at least one electronic member 87 is in the same surface of the sensor 86, and 87 does not overlap with magnet 19 as seen from axis O.
At the time before the effective filing date, it would has been obvious to a POSITA to have at least one electronic component in the same side of the sensor in order to have a compact circuit board with component in both sides of the circuit board.
However YAMAMOTO in view of Won and KANEKO and Kadoike do not disclose wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor.
It is well known the magnetic force sensor such as Hall or MR is very small. Thus the thickness of the circuit board is greater than the thickness of the sensor it just merely a matter of design choice. The thicker circuit board would reduce vibration due to motor rotation.

Regarding to claim 17, YAMAMOTO in view of Won and KANEKO and Kadoike discloses the rotary angle detecting device as claimed in claim 16, wherein as seen from a direction perpendicular to the main axis, the electronic member and the magnetic member at least partially overlap (Kadoike shows 86 is partially overlap with magnet 19, therefore it just merely a matter of design layout choice).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Won as applied to claim 2 above, and further in view of Khoury.

Regarding to claim 18, YAMAMOTO in view of Won discloses the rotary angle detecting device as claimed in claim 2, wherein the circuit assembly comprises a circuit board (14).
However, YAMAMOTO in view of Won does not disclose a plurality of recesses are formed on the edge of the circuit board.
Khoury discloses a circuit board (fig. 2[4, 7-8]) with plurality of recesses 65.
Therefore, at the time before the effective filing date, it would have been obvious to the POSITA to incorporate the shape of the circuit board of Khoury into the circuit board of YAMAMOTO in view of Won as a matter of design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863